DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 8-10 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks sufficient description as to how the claimed “each of the trenches has a width that is same as a distance between any two adjacent trenches” as recited at the last 5 lines of claim 1.  Particularly, the claim requires that “the TFT layer is provided with at least two trenches,” however, fig. 1 shows the two trenches provided in the OLED illumination layer 103 and not in the TFT layer 102, while figs. 1A, 1B show thin film encapsulation layer 104 only provided within one trench which is only provided in the TFT layer 102 (which consists of 105, 106, 107).  Further, the lack of description as to how the distance between two adjacent trenches is determined is unclear since the trench has sloped sidewalls, which point of the sloped sidewall is used to find the distance between two adjacent trenches, and this distance is also the depth of each trench.  This issue arises when measuring the distance between the two trenches along the top surface of 103 because this distance does not equal the depth of the trench, as illustrated in the originally filed fig. 1.  Further the claims, as well as the specification, define a lower boundary for the depth of the trench but lacks an upper boundary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2019/0245159; hereinafter “Kim”).
Re claim 1: Kim teaches (e.g. figs. 4, 5) an organic light emitting diode (OLED) display apparatus (organic light emitting devices OD in a display; e.g. paragraph 115), comprising: a flexible substrate (flexible substrate 11; e.g. paragraph 103), wherein the flexible substrate (11) includes a display area (area of OD; hereinafter “DA”) and a non-display area (area not of DA; hereinafter “NDA”) located at one side of the display area (DA); a thin film transistor (TFT) layer (layers including TFT TR and other layers formed on 11 such as 12, 21, 22; hereinafter “TFTL”) and an OLED illumination layer (organic light emitting devices OD and other layers associated with OD such as 31; hereinafter “OIL”) disposed on the flexible substrate (11), wherein the TFT layer (TFTL) includes a buffer layer (13, 12), a gate insulation layer (21), and an interlayer insulation layer (22) that are stacked from bottom to top at a location corresponding to the non-display area (NDA), the TFT layer (TFTL) is provided with at least two trenches (BR1, BR2) exposing a surface of the buffer layer (13, 12) at the location corresponding to the non-display area (NDA); a thin film encapsulation layer (TE), wherein the thin film encapsulation layer (TE) includes a first inorganic layer (32; e.g. paragraph 120), an organic layer (33; e.g. paragraph 122), and a second inorganic layer (34; e.g. paragraph 32) and the second inorganic layer (34) extend from a location corresponding to the display area (DA) to a location corresponding to the non-display area (NDA), the first inorganic layer (32) and the second inorganic layer (34) cover the trenches (BR1, BR2); wherein a depth (depth of BR1, BR2 within 13; hereinafter “D”) of the trenches (T) is greater than (as can be seen from the drawing, the depth D is greater than the combined thickness of 32 and 34) a sum of a thickness of the first organic layer (32) and a thickness of the second inorganic layer (34), and each of the trenches (BR1, BR2) has a width (there is a width within BR1, BR2 that is the same as a distance between BR1, BR2) that is same as a distance between any two adjacent trenches (BR1, BR2), so that the depth (depth of BR1, BR2 within 13; hereinafter “D”) of the trenches (T) is greater than (as can be seen from the drawing, the depth D is greater than the combined thickness of 32 and 34) a sum of a thickness of the first organic layer (32) and a thickness of the second inorganic layer (34) in the trenches (BR1, BR2).
Re claim 5: Kim teaches the OLED display apparatus wherein a sidewall of each of the trenches (BR1, BR2) is inclined at an angle less than or equal to 60 degrees that is counterclockwise from a horizontal plane (a sidewall of each BR1, BR2 has an angle of approximately 60 degrees as shown in fig. 5).
Re claim 8: Kim teaches the OLED display apparatus wherein the first inorganic layer (310) and the second inorganic layer (330) are made of silicon nitride (310, 320 is made from silicon nitride; e.g. paragraph 74), and the organic layer (320) is made of polyacrylate (PMMA; e.g. paragraphs 63, 74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 8 above, and further in view of Kim et al. (US PGPub 2017/0069873; hereinafter “Kim2”).
Re claim 9: Kim teaches substantially the entire structure as recited in claim 8 except explicitly teaching the OLED display apparatus, wherein the first inorganic layer (310) has a thickness of 0.1-1.0 micrometers.
Kim2 teaches (e.g. fig. 8) wherein the first inorganic layer (310) has a thickness of 0.1-1.0 micrometers (310 has a thickness in the hundreds of nm range; e.g. paragraph 62).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thickness for the inorganic layer as taught by Kim2 in the device of Kim in order to simplify manufacture by using a known thickness capable of ensuring blocking of moisture from entering and damaging the OLED components.
Re claim 10: Kim teaches the OLED display apparatus wherein a thickness of the second inorganic layer (34 is formed from the same material as 32 of Kim and is illustrated as being the same thickness; e.g. paragraph 121) is same as the thickness of 32), and a thickness of the organic layer (33 of Kim) is greater than the sum of the thickness of the first inorganic layer (32 of Kim) and the thickness of the second inorganic layer (34 of Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822